Citation Nr: 1044679	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bronchial asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Appellant had active duty from July 1979 to December 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office which denied service 
connection for bronchial asthma.  In September 2007, the Board 
remanded the Appellant's claim to the RO for additional action.  

The Appellant subsequently moved to Texas.  In May 2009, the 
Appellant's claims file was transferred to the Waco, Texas, 
Regional Office (RO).  


FINDING OF FACT

The Appellant's chronic bronchial asthma was initially manifested 
during active duty.  


CONCLUSION OF LAW

Chronic bronchial asthma was incurred in active duty.  38 
U.S.C.A. §§ 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic 
bronchial asthma which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of the Department of 
Veterans Affairs' (VA) duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by peacetime 
service or while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).  

At her March 1979 physical examination for enlistment, the 
Appellant denied having ever had asthma.  On physical evaluation, 
the Appellant was found to exhibit no asthma or other lung or 
respiratory abnormalities.  A July 25, 1979, treatment record 
notes that the Appellant denied having any chronic illnesses.  An 
October 1979 treatment record states that the Appellant 
complained of a non-productive cough.  A December 10, 1979, 
treatment record states that the Appellant had a "history of 
asthma since age 3."  A provisional diagnosis of "asthma [line 
of duty] no [existed prior to service]" was advanced.  A 
December 18, 1979, treatment record states that the Appellant 
exhibited reversible obstructive airways disease consistent with 
asthma on pulmonary function testing.  A December 20, 1979, 
treatment entry relates that the Appellant exhibited stable 
asthma.  A December 21, 1979, treatment entry reports that the 
Appellant had been seen at the troop clinic on November 20, 1979, 
upon her complaints of difficulty breathing at night.  She 
presented a "long history of asthma."  

In her September 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Appellant advanced that she had 
initially manifested asthma in 1979.  

At a November 2004 VA examination for compensation purposes, the 
Appellant reported a history of bronchial asthma initially 
diagnosed in 1979 during active duty.  The Appellant was 
diagnosed with bronchial asthma, chronic obstructive pulmonary 
disease (COPD), and a history of tobacco use disorder.  

At a December 2005 VA examination for compensation purposes, the 
Appellant reported that she had been initially diagnosed with 
asthma in 1979 during active duty.  The Appellant was diagnosed 
with asthma, "chronic cigarette smoker," and COPD secondary to 
chronic cigarette smoking.  The examiner opined that:

Review of all medical evidence shows that 
Veteran has (sic) asthma prior to entering 
the service, as stated on progress note on 
service medical record dated December 21, 
1979.  Service medical record on short 
period of service shows treatment for 
asthma exacerbation once in December 1979.  
There is no evidence of asthma aggravation 
during the Veteran's short period of 
service.  So, Veteran's asthma is not 
likely related or aggravated during her 
short period of service.  

In her December 2008 Appeal to the Board (VA Form 9), the 
Appellant denied having had bronchial asthma prior to active 
duty.  An undated written statement from the Appellant's mother 
received in June 2010 conveys that the Veteran was never 
diagnosed with asthma before entering the Army in June 1979 and 
that she thought the asthma was originally diagnosed in October 
1979 in service.  

The Board has reviewed the probative evidence of record including 
the Appellant's written statements on appeal.  The Appellant was 
not diagnosed with bronchial asthma or otherwise found to exhibit 
any respiratory or lung abnormalities at her March 1979 physical 
examination for enlistment.  She thereafter was diagnosed with 
and treated for bronchial asthma during active duty in November 
and December 1979.  Following service discharge, the Appellant 
was repeatedly diagnosed with and treated for chronic bronchial 
asthma.  She credibly reported that she was treated by a 
physician from 1980 to 1995 who is now retired.  The evidence of 
record shows treatment for asthma from 1995.  While the examiner 
at the December 2005 VA examination concluded that the Appellant 
had bronchial asthma "prior to entering the service," she 
expressly based her opinion upon the notation of such a history 
stated in the Appellant's service treatment records.  The record 
is devoid of any objective evidence of a pre-service onset of the 
Appellant's chronic bronchial asthma.  The Appellant and her 
mother have expressly denied that the Appellant experienced 
chronic bronchial asthma prior to active duty.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  The Board retains the discretion to 
make credibility determinations and to otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board finds that the Appellant and her mother's statements as 
to an inservice onset of bronchial asthma to be both credible and 
persuasive.  Indeed, there is no objective evidence of asthma 
prior to active service.  Given this fact, the Board finds that 
the lay statements to be of greater probative value than the 
December 2005 VA examination report.  Therefore, the Board 
concludes that service connection is warranted for chronic 
bronchial asthma that was incurred in service.  


ORDER

Service connection for chronic bronchial asthma is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


